DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11106279. Although the claims at issue are not identical, they are not patentably distinct from each other because. 

All the limitations fund on independent claims 1,10 and 15 can be found on independent claims 1 ,10 and 15 of patent 11106279. The instant application independent claims 1, 10 and 15 are broader in every aspect than the patent 11,106,279 claims 1, 10 and 15 and is therefore an obvious variant thereof.”


This instant application 17/409,443
US Patent No.11,106,279
1. A method for eye tracking in a surgical robotic system, comprising: 
tracking a gaze of a user facing a display of a user console of a surgical robotic system thereby producing a measured gaze point of the user; 


detecting that the user is interacting with the system thereby producing a detected user interaction; 

in response to the detected user interaction, determining an expected gaze point on the display of the user console at the time of the detected user interaction;

 
in response to the detected user interaction, determining whether the measured gaze point at the time of the detected user interaction is within an acceptable threshold of the expected gaze point without prompting the user; and 
in response to determining the measured gaze point is within the acceptable threshold of the expected gaze point, continuing said tracking the gaze of the user without performing an eye tracking calibration.

1. A method for eye tracking in a surgical robotic system, comprising: 
tracking a gaze of a user facing a display of a user console of a surgical robotic system while the user is using a user interface device (UID) thereby producing a measured gaze point of the user; 

detecting that the user is interacting with the UID thereby producing a detected user interaction; 

in response to the detected user interaction, determining an expected gaze point on the display of the user console at the time of the detected user interaction, as a reference gaze point of the user;

 in response to the detected user interaction, determining whether the measured gaze point at the time of the detected user interaction is within an acceptable threshold of the reference gaze point without prompting the user; and 
in response to determining the measured gaze point is within the acceptable threshold of the reference gaze point, continuing said tracking the gaze of the user without performing an eye tracking calibration.

2. The method of claim 1, wherein tracking the gaze of the user comprises utilizing an eye tracking sensor to calculate geometry and gaze point of an eye of the user.
2. The method of claim 1, wherein tracking the gaze of the user comprises utilizing an eye tracking sensor to calculate geometry and gaze point of an eye of the user.

3. The method of claim 1, wherein the expected gaze point comprises coordinates on the display where an action point appears at the time of the detected user interaction.
3. The method of claim 1, wherein the detected user interaction comprises user login.

4. The method of claim 1, wherein the detected user interaction comprises interacting with a graphical user interface, GUI, element on the display.
4. The method of claim 1, wherein the detected user interaction comprises interacting with graphical user interface, GUI, elements on the display.

5. The method of claim 1, wherein the display is showing an endoscopic view of a surgical site and the detected user interaction comprises manipulation of a handheld user interface device, handheld UID, by the user which causes actuation of an end effector within the surgical site, and wherein the expected gaze point is a determined position of the end effector on the display.
5. The method of claim 1, wherein the display is showing an endoscopic view of a surgical site and the detected user interaction comprises manipulation of the UID by the user which causes actuation of an end effector within the surgical site, and wherein the expected gaze point is a determined position of the end effector on the display.

6. The method of claim 5, further comprising: performing an eye tracking algorithm that uses a plurality of parameters, wherein in response to determining the measured gaze point is within the acceptable threshold, continuing said tracking without adjusting the plurality of parameters.
6. The method of claim 1, wherein said tracking the gaze of the user comprises performing an eye tracking algorithm that uses a plurality of parameters, and the expected gaze point comprises coordinates on the display where an action point appears at the time of the detected user interaction, and wherein in response to determining the measured gaze point is within the acceptable threshold, continuing said tracking without adjusting the plurality of parameters.

7. The method of claim 6, wherein in response to determining that the measured gaze point is within a first acceptable threshold of the expected gaze point, one or more of the plurality of parameters are adjusted until the tracking produces a measured gaze point that is within the first acceptable threshold.
7. The method of claim 6, wherein in response to determining that the measured gaze point is within a first acceptable threshold of the reference gaze point, one or more of the plurality of parameters are adjusted until the tracking produces a measured gaze point that is within the acceptable threshold of the reference gaze point.

8. The method of claim 7 wherein in response to determining that the measured gaze point is outside the first acceptable threshold but inside a second acceptable threshold of the expected gaze point, the method further comprises: selecting a stored profile from a database of stored profiles, wherein the stored profile contains a plurality of parameters to be used by the eye tracking algorithm; and re-configuring the eye tracking algorithm in accordance with the plurality of parameters in the selected stored profile.
8. The method of claim 7 wherein in response to determining that the measured gaze point is outside the first acceptable threshold but inside a second acceptable threshold of the reference gaze point, the method further comprises: selecting a stored profile from a database of stored profiles, wherein the stored profile contains a plurality of parameters to be used by an eye tracking algorithm; and re-configuring the eye tracking algorithm in accordance with the plurality of parameters in the selected stored profile.

9. The method of claim 8 further comprising one of: a) in response to determining that the measured gaze point as produced by the reconfigured eye tracking algorithm is a better match to the expected gaze point, continuing the tracking in accordance with the selected stored profile; or b) in response to determining that the measured gaze point as produced by the reconfigured eye tracking algorithm is not a better match to the expected gaze point, performing an eye tracking calibration process to create a new profile.
9. The method of claim 8 further comprising one of: a) in response to determining that the measured gaze point as produced by the reconfigured eye tracking algorithm is a better match to the reference gaze point, continuing the tracking in accordance with the selected stored profile; or b) in response to determining that the measured gaze point as produced by the reconfigured eye tracking algorithm is not a better match to the reference gaze point, performing an eye tracking calibration process to create a new profile.

10. A method for calibrating eye tracking in a surgical robotic system, comprising: 

generating a measured gaze by a process for tracking a gaze of a user facing a display of a user console of a surgical robotic system; 


detecting a user action to the system; 

in response to detecting the user action, determining an expected gaze of the user at the time of detecting the user action; 



in response to detecting the user action, determining whether a mismatch has occurred without prompting the user, wherein a mismatch has occurred if the measured gaze of the user at the time of detecting the user action is outside a first threshold and within a second threshold of the expected gaze; and in response to a determination of a mismatch, adjusting one or more parameters used by the process for tracking the gaze until the process produces the expected gaze.
10. A method for calibrating eye tracking in a surgical robotic system, comprising: 

generating a measured gaze by a process for tracking a gaze of a user facing a display of a user console of a surgical robotic system while the user is using a user interface device (UID); 

detecting a user action to the UID;

 in response to detecting the user action to the UID, determining an expected gaze position on the display of the user console at the time of detecting the user action, as a reference gaze of the user;

 in response to detecting the user action to the UID, determining whether a mismatch has occurred without prompting the user, wherein a mismatch has occurred if the measured gaze of the user at the time of detecting the user action is outside a first threshold and within a second threshold of the reference gaze; and in response to a determination of a mismatch, adjusting one or more parameters used by the process for tracking the gaze until the process produces the reference gaze.

11. The method of claim 10, further comprising determining if the difference between the expected gaze and the measured gaze is outside the second threshold, and if so then selecting a different profile to be used by the process for tracking the gaze to generate a new measured gaze, and then determining if the new measured gaze is a closer match to the expected gaze, and if so, selecting the different profile for use by the process.
11. The method of claim 10, further comprising determining if the difference between the reference gaze and the measured gaze is outside the second threshold, and if so then selecting a different profile to be used by the process for tracking the gaze to generate a new measured gaze, and then determining if the new measured gaze is a closer match to the reference gaze, and if so, selecting the different profile for use by the process.

12. The method of claim 10, further comprising determining if the difference between the expected gaze and the measured gaze is outside the second threshold, and if so then selecting a different profile to be used by the process for tracking the gaze to generate a new measured gaze, and then determining if the new measured gaze is a closer match to the expected gaze, and if not, performing an eye tracking calibration method to produce a new profile.
12. The method of claim 10, further comprising determining if the difference between the reference gaze and the measured gaze is outside the second threshold, and if so then selecting a different profile to be used by the process for tracking the gaze to generate a new measured gaze, and then determining if the new measured gaze is a closer match to the reference gaze, and if not, performing an eye tracking calibration method to produce a new profile.

13. The method of claim 10 wherein determining an expected gaze comprises: identifying an on-screen position of a visual element that is not generated as part of an eye tracking calibration process; determining how the measured gaze changes over time, before and after the visual element appears on screen; and determining vicinity of the measured gaze to the visual element on screen.
13. The method of claim 10 wherein determining an expected gaze position on the display of the user console as a reference gaze of the user at the time of detected user action comprises: identifying an on-screen position of a visual element that is not generated as part of an eye tracking calibration process; determining how the measured gaze changes over time, before and after the visual element appears on screen; and determining vicinity of the measured gaze to the visual element on screen.

14. The method of claim 13 wherein the detected user action is interaction of the user with the visual element, the visual element being a mouse cursor or a dialog box.
14. The method of claim 13 wherein the detected user action to the UID is interaction of the user with the visual element being a mouse cursor or a dialog box.

15. A device for calibrating eye tracking in a surgical robotic system, comprising: 

a camera to capture images of the face of a user while the user is looking at a display of a user console of a surgical robotic system; 


a memory having instructions stored therein; and 
one or more processors to execute the instructions to
 detect a user action by the user,

 

based on the detected user action, determine an expected gaze of the user at the time of the detected user action, 



track a gaze of the user using an eye tracking algorithm that receives as input the images from the camera and uses a plurality of eye tracking calibration parameters, 

determine whether the tracked gaze of the user at the time of the detected user action is within an acceptable threshold of the expected gaze, and 

continue tracking the gaze of the user without changing any of the plurality of eye tracking calibration parameters, in response to a determination that the tracked gaze is within the acceptable threshold.
15. A device for calibrating eye tracking in a surgical robotic system, comprising:

 a camera aimed at a user seat, wherein the user seat is facing a user display of a user console of a surgical robotic system having a user interface device (UID) that is to be manipulated by a user; 

a memory having instructions stored therein; and
 one or more processors to execute the instructions to
 detect a user action by a user to the user console or to the UID, 

based on the detected user action, determine an expected gaze position on the user display of the user console at the time of detected user action, as a reference gaze of the user,

 track a gaze of the user using an eye tracking algorithm that receives as input image data from the camera and uses a plurality of eye tracking calibration parameters, 

determine whether the tracked gaze of the user at the time of detected user action is within an acceptable threshold of the reference gaze, and 

continuing to track the gaze of the user without changing the eye tracking calibration parameters, in response to a determination that the tracked gaze is within the acceptable threshold.

16. The device of claim 15, wherein the detected user action is user login.
16. The device of claim 15, wherein the detected user action is user login.

17. The device of claim 15, wherein the detected user action is interaction with a GUI element on the display.
17. The device of claim 15, wherein the detected user action is interaction with GUI elements on the user display.

18. The device of claim 15, wherein the display is showing an endoscopic view of a surgical site and the detected user action comprises manipulation of a handheld user interface device, UID, by the user, wherein the manipulation causes actuation of an end effector within the surgical site, and wherein the expected gaze is a determined position of the end effector on the display.
18. The device of claim 15, wherein the user display is showing an endoscopic view of a surgical site and the detected user interaction comprises manipulation of the UID by the user, wherein the manipulation of the UID causes actuation of an end effector within the surgical site, and wherein the expected gaze position is a determined position of the end effector on the user display.

19. The device of claim 18 wherein the processor is to execute the instructions to determine the position of the end effector on the display by: determining a joint state of a robotic arm to which the end effector is attached, the robotic arm and the end effector being controlled in accordance with the manipulation; transforming the joint state of the robotic arm to endoscope image frame domain; and transforming from the endoscope image frame domain to user display frame domain.

19. The device of claim 18 wherein the processor is to execute the instructions to determine the position of the end effector on the user display by: determining a joint state of a robotic arm to which the end effector is attached and is being controlled in accordance with manipulation by the user of the UID; transforming the joint state of the robotic arm to endoscope image frame domain; transforming from the endoscope image frame domain to user display frame domain.



The instant application independent claims 1, 10 and 15 are broader in every aspect than the patent 11,106,279 claims 1, 10 and 15 and is therefore an obvious variant thereof.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624




/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691